
	
		I
		111th CONGRESS
		2d Session
		H. R. 5451
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the application of the Recreation and
		  Public Purposes Act to the Connell Lake area of the Ketchikan Gateway Borough,
		  Alaska, so that the Borough may obtain that land under the basic terms and
		  conditions of that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Connell Lake Watershed Protection and
			 Recreation Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Forest Service owns the area
			 surrounding Connell Lake, located within the boundaries of the Ketchikan
			 Gateway Borough, Alaska. Connell Lake serves as a major water source for the
			 Borough and as a local recreation site.
				(2)The Borough has a
			 great interest in the management of the Connell Lake area and desires to
			 participate directly in the planning and management of the area.
				(3)The Borough would
			 be eligible to obtain this land from the Federal Government under the
			 Recreation and Public Purposes Act if the land was not located within a
			 national forest.
				(4)Congress has
			 passed legislation in similar circumstances to permit local governments to
			 obtain National Forest System land under the Recreation and Public Purposes
			 Act.
				(5)The management
			 plan for Connell Lake under the Borough’s comprehensive plan is consistent with
			 the newly issued forest management plan for the area and with the terms and
			 conditions of the Recreation and Public Purposes Act.
				(b)PurposeThe
			 purpose of this Act is to provide for the application of the Recreation and
			 Public Purposes Act to the Connell Lake area so the Borough may obtain that
			 land under the basic terms and conditions of the Act.
			3.DefinitionsIn this Act:
			(1)BoroughThe
			 term Borough means the Ketchikan Gateway Borough located in the
			 State of Alaska.
			(2)Recreation and
			 public purposes actThe term
			 Recreation and Public Purposes Act means the Act of June 14,
			 1926 (43 U.S.C. 869 et seq.).
			4.Land conveyance,
			 Connell Lake area, Ketchikan Gateway Borough, Alaska
			(a)ConveyanceNotwithstanding any other provision of law,
			 in accordance with this Act and the Recreation and Public Purposes Act, and
			 subject to valid existing rights, the Secretary of Agriculture and the
			 Secretary of the Interior, as appropriate, shall convey to the Borough all
			 right, title, and interest of the United States in and to the Connell Lake
			 Conveyance Area consisting of approximately 880 acres, as generally depicted on
			 the map titled Connell Lake Watershed—Aliquot Part Description.
			 Such map shall be on file and available for inspection in the offices of the
			 Chief of the Forest Service and the Forest Supervisor located in Ketchikan,
			 Alaska.
			(b)ManagementOnce
			 conveyed, the Connell Lake Conveyance Area shall be managed in accordance with
			 the terms of the Recreation and Public Purposes Act, including the reverter
			 provisions required by that Act.
			
